Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-9 in the reply filed on 4-1-22 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, it is indefinite as to whether the Biochar” is required to be the same biochar as recited in claim 1. In claim 9, the metes and bounds of the term “or the like” are indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al (US 2015/0128672) in view of Belcher et al ‘848 (US 2017/0217848), further in view of Cheiky et al (US 2013/0192321), even further in view of CN 102660291A, still further in view of WO 2012/088548. Shearer et al disclose a method for manufacturing a growing medium which includes biochar which is formed by pyrolysis, and discloses in Paragraph [0022] that the biomass is crushed. The differences between the process disclosed by Shearer et al, and that recited in applicant’s claims, are that Shearer et al do not disclose that biochar should be included with the biomass in the crusher and the size and amount of such mixture, that a probiotic solution comprising lactic bacteria, photosynthetic bacteria and at least one yeast and in the recited amount should be fed to the mixture obtained from the crusher, that the mixture from the crusher should be passed to a conveyor, and that a distillate obtained from manufacture of the biochar should also be fed to the crusher. Belcher et al disclose a method for composting wherein biochar is added to the organic material to be composted. (See Paragraphs [0002], [0009] and claim 1.) Cheiky et al disclose a method of heating biomass to obtain biochar, and teach in Paragraph [0011] that the heated biochar should be conveyed through an auger reactor. CN 102660291A discloses on page 2 of the English translation the advantages of adding a probiotic solution to biochar to improve its use a as a soil amendment. WO 2012/088548 discloses in claim 9 on page 6 that yeast, photosynthetic bacteria and lactic acid bacteria are useful as disease suppressive organisms in soil treatment preparations. It would be obvious from Belcher et al to include biochar with the biomass to be crushed in the process of Shearer et al.  One of ordinary skill in the art would be motivated to do so, since Belcher et al teach in Paragraph [0082] that the addition of biochar to composting materials assists in controlling temperature, moisture, acid levels, pH levels, air emissions, odors and microbial profile, which would be desirable attributes in the pyrolysis process of Shearer et al. It would also be obvious to provide a particle size of the mixture of biomass and biochar of Shearer et al, as modified by Belcher et al ‘848, of less than 25 mm, since Shearer et al teach in Paragraph [0022] that the particle size of the biomass feedstock can be controlled by crushing to a particular particle size, and it would be within the level of skill of one of ordinary skill in the art to determine a suitable size. It would be further obvious from Belcher et al ‘848 to employ biochar particles having a size of 0.01-2.5 mm in the process of Shearer et al, since Belcher et al suggest the desirability of such size in Table 1. It would also be obvious to provide the biochar in an amount of 0.05-7 vol.% in the process of Shearer et al, as modified by Belcher et al ‘848, since Belcher et al ‘848 discloses in claim 5 that between 0.1-15% biochar on a volume basis should be added to the compositing material. It would be even further obvious from Cheiky et al to pass the mixture of biochar and biomass to an auger, since Cheiky et al disclose feeding biomass particles to an auger reactor in Paragraph [0011], and the processes of Shearer et al and Cheiky et al are analogous in that both entail the pyrolysis of crushed biomass to obtain biochar. (See [0048] of Cheiky et al.) It would be still  further obvious from CN 102660291A to include a probiotics solution in the feed to the crusher of Shearer et al, and from WO 2012/088548 to include a lactic bacteria , photosynthetic bacteria and at least one yeast as such probiotic solution, since Belcher et al ‘848 discloses the benefits of impregnating biochar with probiotic bacteria to treat diseases in farm-raised fish in Paragrph [0433], CN 102660291A discloses the benefits of treating biochar with probiotics to improve its use as a soil amendment on page 2 of the English translation, and WO 2012/088548 specifically discloses lactic acid bacteria, photosynthetic bacteria and yeast as useful probiotic components in soil treatment preparations in claim 9. It would be obvious to provide such probiotic solution in an amount of 0.1-2 vol.% of the biomass in the process of Shearer et al, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the probiotic solution, It would also be obvious  to feed a distillate obtained from the pyrolysis step of Shearer et al to the pyrolysis step, since Shearer et al disclose in Paragraph [0055] that heat can be supplied to the pyrolysis unit using a variety of energy sources and in a variety of ways including hot gases, and one would appreciate that the distillate from the pyrolysis unit would constitute a hot gas suitable to provide the heat.   Regarding claim 2, it would be obvious to employ any known or conventional conveyor in the process of Shearer et al, as modified by Belcher et al ‘848 and Cheiky et al, including a crushing screw conveyor containing at least one cutting blade and a belt conveyor, since Shearer et al and Cheiky et al both teach that the biomass  should be crushed, and Cheiky et al also disclose in Paragraph [0022] that the biochar should be conveyed in an auger reactor. Regarding claim 3, it would be obvious from Belcher et al ‘848 to include peat in the mixture of Shearer et al, as modified by Belcher et al ‘848, sine Belcher et al ‘848 discloses in Paragraph [0094] that the biochar may be made from peat, and it is well-known that peat is useful in growing media. Regarding claims 5 and 6, it would be obvious from Belcher et a’848l to employ waste from food industry as the biomass in the process of Shearer et al, since Belcher et al ‘848 discloses in Paragraph [0094] that the biomass may be food waste.
Archuleta, JR. et al is made of record for disclosing a mobile biochar production system.
ROMERO is made of record for disclosing a process for treating biomass piles with enzymes.
Plovanich et al is made of record for disclosing a process for biodigesting biomass.
Liu et al is made of record for disclosing crushing biomass prior to pyrolysis to form biochar in Paragraphs [0012] and [0014].
Li et al is made of record for disclosing crushing of biomass and heating to obtain biochar in Paragraph [0030].
Force is made of record for disclosing a mobile platform based biomass powered harvester.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736